Citation Nr: 1325788	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.





ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel








INTRODUCTION

The Appellant had recognized guerilla service from July 1942 to May 1945, and regular Philippine Army service from May 1945 to March 1946.

This matter came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for arthritis.  

In a decision dated in July 2009, the Board denied, in pertinent part, entitlement to service connection for arthritis.  The Appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Joint Motion for Partial Remand (JMPR) filed with the Court, the parties (the Appellant and VA Secretary) requested that the Board decision be vacated and remanded as to the issue of entitlement to service connection for arthritis.  A March 2011 Court Order granted the JMPR.

This matter was remanded in October 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Arthritis did not have its onset during service, or within one year after separation from service, or result from disease or injury in service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Appellant was sent a letter in August 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Thereafter, additional notice was issued to the Appellant in October 2008.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the probative service records are silent as to any complaints or treatment for arthritis.  Moreover, the probative post-service evidence does not indicate any current complaints or treatment referable to arthritis until many years following separation.  Furthermore, the records contain no competent evidence suggesting a causal relationship between the current disability and active service.  Additionally, the Appellant's statements of continuous symptomatology are not deemed credible here, as will be discussed in more detail below.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, to include substantial compliance with the October 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Appellant's May 1945 Affidavit of Service and a March 1946 in-service examination report provided by the National Personnel Records Center (NPRC).  

The October 2011 Remand requested that the Appellant support the authenticity of the medical statements from Dr. Torrefranca, Dr. Alderete, and Dr. Cruz, by providing originals of the medical statements to VA or to allow VA to examine the original documents.  In March 2013 VA correspondence, the original documents were requested; however, the Appellant did not respond.  

The October 2011 Remand also requested that additional service department records be requested, to include a Certificate of Disability for Discharge (CDD), and attempts should be made to verify the Appellant's rank during service.  In April 2013, the NPRC provided a copy of the Appellant's "Affidavit for Philippine Army Personnel" completed by the Appellant in May 1945, which reflects his rank as Private First Class; such document was already on file.  In May 2013, the NPRC indicated that no further documents were available pertaining to the Appellant, to include clinical records of hospitalization and a CDD.  

The Board concludes that, in light of the response from the NPRC and the lack of response from the Appellant, it is reasonably certain that any further records do not exist and further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) & (e).  Otherwise, post-service reports have been received which will be discussed in detail below.  Moreover, his statements in support of the claim are of record and will also be discussed below.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Appellant's claim.  Notwithstanding this, as will be discussed in more detail below, the Board finds that the Appellant has presented falsified documents to support his claim of service connection.  VA may refrain from or discontinue providing assistance in cases such as this when a claim is inherently incredible or clearly lacks merits.  38 C.F.R. § 3.159(d) 

The Board acknowledges that in a February 2012 electronic request from the Appellant's former attorney it was requested that VA obtain records of the proceedings of the Appellant's Court Martials in the 1980s referenced in the October 2011 Board Remand.  It does not appear that the attorney is referencing the correct Appellant as the Appellant served in the 1940s not in the 1980s and no Court Martials were referenced in the October 2011 Board Remand pertaining to this Appellant.  Thus, the Board has determined that any such request does not require compliance.  

For the above reasons, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for 90 days in active service, and arthritis develops to a degree of 10 percent or more within one year from the date of separation from service, such disability may be service connected even though there is no evidence of such disease in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In adjudicating this claim, the Board must assess the Appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In July 2006, the Appellant filed a formal claim for compensation.  He claimed "chronic arthritis" which occurred in September 1948.  He asserted he was treated by Dr. Jose Noble at the Municipal Health Clinic.  

A September 2006 handwritten statement from the Appellant reflects that he reported that his rank during his active service was PFC (Private First Class).

In a subsequent statement received in November 2006, the Appellant reported that Dr. Noble died in October 1988 and his treatment records are unavailable.  

An "Affidavit for Philippine Army Personnel" (received from the NPRC) signed and attested to by the Appellant on May 18, 1945, reflects his grade as PFC.  He left blank the portion of the form inquiring of a "chronological record of wounds and illnesses incurred" in service.  

An original copy of a "Personnel Record" (received from the NPRC) from the Army of the Philippines signed and attested to by the Appellant on May 18, 1945, reflects that a physical examination was normal.  Specifically, with regard to any "musculo-skeletal defects" the examiner noted "none."  His "lungs" were also noted to be normal via x-ray examination.  With regard to any "remarks" or "summary" of any defects, the examiner wrote "none" with regard to both.  

An original copy of a March 1, 1946 "Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement"(received from the NPRC) reflects the Appellant's rank as PFC of the 52nd Infantry.  With regard to any "significant diseases, wounds, and injuries" the examiner noted "None."  The "Record of Physical Examination" reflects no abnormalities.  No disabilities or diagnoses are reflected, to include no notation of arthritis of any joints.  Specifically, his "Lungs" were clinically evaluated as "Normal" and his "Chest x-ray" was "Negative" on February 28, 1946.  It is noted that the location of the examination was at Camp Hernandez in Dingle, Iloilo, and was signed by J.E.E., Captain.  

In October 2008, the Appellant submitted a copy of a "Medical Certification" dated on March 1, 1946, from 27th Station Hospital, Camp Hernandez in Dingle, Iloilo.  M. Torrefranca stated that the Appellant was admitted to the hospital from March 1945 to June 1945 and was found to have chronic arthritis and pulmonary tuberculosis (PTB).  It was noted that he had been under the care of the undersigned since June 1945 to date.  

In October 2008, the Appellant submitted a copy of a March 7, 1946 "Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement" which reflects the Appellant's rank as "Corporal" of the 52nd Infantry.  With regard to any "significant diseases, wounds, and injuries," "PTB and Chronic arthritis" are listed.  The "Record of Physical Examination" reflects that with regard to his "Lungs" a "Physical abnormality sign found" on March 7, 1946, and with regard to his "Chest x-ray" a March 7, 1946 x-ray showed "Lungs positive PTB."  The report does not indicate the basis for the notation of "Chronic arthritis."  It is noted that the location of the examination was at Camp Hernandez in Dingle Iloilo and was signed by J.D.M., Major.  

In October 2008, the Appellant submitted a copy of an "Affidavit" completed by B.A.A. in October 1973 who attested that he was a medical officer assigned to the "Base Hospital" during the Appellant's service and that the Appellant was treated for chronic arthritis and PTB in 1944 and that these ailments are due to service.  

In October 2008, the Appellant submitted an undated copy of a "Certification" completed by A.N.C., who was purportedly a commanding officer from 1942 to 1946 and who stated that he personally knows the Appellant.  He reported that he treated the Appellant in 1947 for chronic arthritis and that the ailment was due to his service with USAFFE. 

In December 2008, the Appellant submitted a copy of a document from "Headquarters, 26th Station Hospital, Philippine Army," entitled "Restricted," and dated on February 7, 1946.  The document indicates that the Appellant, rank listed as Corporal, was to be held for further hospitalization and treatment and he was granted a "Certificate of Disability Discharge and Disposition (CDD)."  Another copied document with the same date indicates that the Appellant, rank listed as Corporal, was to be held for further hospitalization and treatment and for a CDD.  

In December 2008, the Appellant submitted a copy of a document from "Receiving and Disposition Office, 26th Station Hospital" dated on February 7, 1946, which reflects that the Appellant, rank listed as Corporal, was admitted on October 10, 1945, for PTB, chronic arthritis, and fracture on hips while on duty on October 10, 1945.  

In December 2008, the Appellant submitted a copy of a document from "Admission and Disposition Office, 1st General Hospital" dated on May 23, 1946, which reflects that the Appellant, rank listed as Corporal, was admitted to the hospital on March 21, 1946, and was discharged on May 23, 1946, with tuberculosis pulmonary reinfection type chronic minimal inactive and chronic arthritis.

In December 2008, the Appellant submitted a copy of a document from "Headquarters, 26th Station Hospital" dated on February 20, 1946, which reflects that the Appellant, rank listed as Corporal, was admitted to the 37th Field Hospital on June 30, 1945, transferred to the 73rd Field Hospital on August 28, 1945, transferred to the 44th Hospital on September 1, 1945, transferred to the 26th State Hospital on December 14, 1945, and was transferred to the 1st Repl Bn on February 7, 1946.  The diagnoses were tuberculosis pulmonary reinfection type chronic minimal inactive and chronic arthritis.  

In September 2009, the Appellant submitted a copy of a document from "27th Station Hospital, Department of Radiology" which reflects that on March 2, 1945, he underwent an x-ray examination of the right knee and hips which showed a metallic fragment in the soft tissue, measuring about 1 centimeter x 1/2 centimeter seen lateral, almost in close opposition to the femur and about the level of the fraction of the distal and middle thigh of the femur.  There is a chipped fracture in the outer condyle of the femur each localization met done.

In August 2011, the Appellant submitted a copy of a "Certification" from the Commonwealth of the Philippines, Army Headquarters, which is specifically a "Spot Report" dated on May 30, 1946.  It was certified that the Appellant, rank listed as Corporal, was in a gun battle with Japanese Forces at Trapiche Oton, Iloilo, on March 21, 1945, and was hit at the hips and suffered hip fractures.  

An August 2002 summary from Rep. Pedro G. Trono Memorial Hospital revealed diagnoses of bronchitis and arthritis. 

In January 2007, a "Certificate" from E.N.P. was received.  E.N.P. stated that the Appellant was currently suffering from chronic bronchitis, arthritis and pneumonia, lower lung fields with parenchyma fibrosis of the upper lobe. 

Correspondence dated in May 2007 was received from A. F. Montalban, M.D.  Dr. Montalban reported that the Appellant was his patient from 1994 to 2007 and had been diagnosed as having polyarthritis with gout and chronic obstructive pulmonary disease (COPD). 

An October 2008 medical report from Miago Health Cooperative revealed impressions of bilateral pneumonia and degenerative osteoarthritis of the thoraco-lumbar spine. 

Medical certificates dated October and December 2008 from a private physician at Fantillo Medical Clinic revealed diagnoses of pneumonia, COPD and rheumatoid arthritis. 

The Appellant submitted medical reports (in support of a claim for special monthly compensation based on aid and attendance) dated from 2006 to 2009 from various private physicians showing diagnoses for various disorders, to include osteoarthritis, arthritis with gout, pneumonitis and COPD. 

The medical evidence of record reflects that the Appellant currently suffers from arthritis.  Nevertheless, the Appellant has not presented credible evidence to show that his arthritis is related to service or that it manifested to a compensable degree within a year of discharge from service.

As detailed, the records pertaining to the Appellant provided by NPRC reflect an "Affidavit for Philippine Army Personnel" signed and attested to by the Appellant on May 18, 1945, wherein he did not report any wounds or illnesses incurred in service; an original copy of a "Personnel Record" signed and attested to by the Appellant on May 18, 1945, which reflects a normal physical examination, a normal musculoskeletal examination, and a notation of "none" with regard to any defects; and, an original copy of a March 1, 1946 examination report which reflects that the examiner noted "None" with regard to any 'significant diseases, wounds, and injuries' and no abnormalities, to include no notation of arthritis.  

The Appellant has submitted copies of multiple documents in an attempt to show that chronic arthritis manifested during service-despite the fact, that in his original claim for compensation he asserted that his arthritis manifested in 1948, two years after separation from service.  In any event, however, the Board finds that the documents submitted by the Appellant, which were purportedly generated during active service, were either falsified or are entitled to no probative weight, and are not considered credible evidence in support of the claim.

Initially, the Board notes that the Appellant has only submitted copies of the documents purportedly generated during service and has not responded to VA's request for the original documents.  None of the documents submitted by the Appellant were contained within the records received from the NPRC.  Also, the documents submitted by the Appellant reflect his rank as Corporal; however, it has been established that his rank was PFC during active service.  In lay statements from the Appellant he has only referenced his rank as PFC and it is only in the documents submitted by the Appellant that a rank of Corporal is reflected.  

The "Affidavit" from B.A.A. asserts 29 years after the purported treatment that the Appellant was treated for chronic arthritis in 1944, but this assertion conflicts with documents signed and attested to by the Appellant in 1945 and examinations conducted in May 1945 and March 1946 which do not reflect any musculoskeletal complaints or diagnoses.  Moreover, B.A.A.'s statements are not supported by actual medical treatment reports or X-ray reports establishing a diagnosis of chronic arthritis.  The Board notes that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale" to support his or her opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds such document is entitled to no probative weight.

The purported February 7, 1946 documents from the hospital which reflect that he received a CDD due to hospitalization and treatment are in conflict with an examination conducted less than a month later on March 1, 1946, which reflects no abnormalities.  It is nonsensical that the Appellant would receive a CDD due to medical treatment for PTB, chronic arthritis, and hip fractures, and an examination conducted less than a month later would reflect no abnormalities.  Thus, the Board finds such document is entitled to no probative weight.

The purported February 20, 1946 document from the hospital which reflects that he was hospitalized from June 30, 1945, to February 7, 1946, requiring multiple transfers among hospitals, does not square with a March 1, 1946 examination report which does not reflect any ailments.  It is nonsensical that if the Appellant was actually hospitalized for approximately 8 months that an examination conducted less than a month after the purported hospitalization would reflect no ailments, to include PTB or arthritis.  Thus, the Board finds such document is entitled to no probative weight.

The purported "Medical Certification" dated on March 1, 1946, which reflects that the Appellant was admitted to the hospital from March 1945 to June 1945 is also in conflict with the May 18, 1945 Affidavit completed by the Appellant and the March 1, 1946 physical examination.  It is nonsensical that if the Appellant was actually hospitalized for four months from March to June 1945, that this would not be reflected in the May 1945 Affidavit (completed during his purported hospitalization) and that any such ailments would not be reflected in the May 1945 (completed during his purported hospitalization) and March 1946 examination report.  Also, it is nonsensical that a March 1, 1946 examination report would not reflect any ailments but a "Medical Certification" completed on the same date would reflect prior ailments and hospitalizations.  Thus, the Board finds such document is entitled to no probative weight.

The Appellant has submitted a physical examination report that was purportedly conducted on March 7, 1946, even though he had already undergone an examination on March 1, 1946.  As detailed, the March 1 report reflects no abnormalities but the March 7 examination report reflects a notation of "chronic arthritis" with no X-ray evidence in support of such assertion.  Moreover, although his lungs and a chest x-ray were normal on March 1, on March 7 there were abnormalities shown.  The document appears to be that of a different service member and a comparison of the documents reveals differences in age, height, grade and regiment as well as the various other differences in the physical examination portion of the two documents.  For these reasons, the Board finds that such document was falsified and is entitled to no probative weight.  

With regard to the May 23, 1946 document from the 1st General Hospital which indicates that the Appellant was hospitalized from March 21 to May 23, 1946, for PTB and chronic arthritis, this document is not supported by any treatment records or X-ray examination report.  Thus, the Board finds such document is entitled to no probative weight.

With regard to the "Certification" from A.N.C. attesting that he treated the Appellant for chronic arthritis in 1947, this document is not supported by any treatment records or X-ray examination report.  Thus, the Board finds such document is entitled to no probative weight.

With regard to the purported March 2, 1945 radiologic document pertaining to an x-ray examination of the right knee and hips, such document conflicts with the May 18, 1945 Affidavit completed by the Appellant, the May 18, 1945 "Personnel Record" which reflects no musculoskeletal defects and no defects, and the March 1, 1946 physical examination which was normal.  It is nonsensical that if the Appellant actually suffered fractures of the hips that he would not report this in the May 1945 affidavit, and it is nonsensical that the May 1945 and March 1946 examination reports would not reflect any ailments.  Thus, the Board finds such document is entitled to no probative weight.

Notwithstanding this, as detailed the Appellant submitted a May 30, 1946 "Certification" which asserts that the Appellant was in a gun battle on March 21, 1945, and he suffered hip fractures.  Apart from the fact that such document conflicts with the May 1945 Affidavit, and May 1945 and March 1946 reports which reflect no ailments, this document asserts that the purported gun battle and hip fractures happened 19 days after an x-ray examination had shown hip fractures.  Thus, the Board finds such document is entitled to no probative weight.

For the above reasons, the Board finds that the documents submitted by the Appellant clearly have not been produced by service medical professionals and are not authentic, and the purported in-service documents do not constitute competent or credible evidence in support of the claim.  In light of the finding that the Appellant has submitted falsified or altered documents in support of his claim, the Board also finds that any statements of the claimant offered in support of the claim of service connection lack credibility and are afforded no probative value.  The determination of whether a claimant knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible . . . because of possible bias, conflicting statements, etc.  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Appellant's claim of service connection for arthritis remains unsubstantiated. 

Relying on the service records supplied by the NPRC, through official channels, the Board finds that the preponderance of the probative evidence weighs against the Appellant's claim that arthritis manifested during service, that he has arthritis due to service, or that arthritis manifested within a year of separation from service.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Appellant's claim and service connection for arthritis is not warranted on either a direct or presumptive basis. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Appellant's claim of service connection for arthritis and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for arthritis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


